
	
		III
		110th CONGRESS
		1st Session
		S. RES. 410
		IN THE SENATE OF THE UNITED STATES
		
			December 19
			 (legislative day, December 18), 2007
			Mr. Nelson of Florida
			 (for himself, Mr. Martinez, and
			 Mr. Sanders) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating February 17, 2008, as
		  Race Day in America and highlighting the 50th running of the
		  Daytona 500.
	
	
		Whereas the Daytona 500 is the most prestigious stock car
			 race in the United States;
		Whereas the Daytona 500 annually kicks off the National
			 Association for Stock Car Auto Racing (NASCAR) Sprint Cup Series, NASCAR's top
			 racing series;
		Whereas millions of racing fans have spent the 3rd Sunday
			 of each February since 1959 watching, listening to, or attending the Daytona
			 500;
		Whereas the purse for the Daytona 500 is typically the
			 largest in motor sports;
		Whereas winning the prestigious Harley J. Earl Trophy is
			 stock car racing’s greatest prize and privilege;
		Whereas nearly 1,000,000 men and women in the Armed Forces
			 in nearly 180 countries worldwide listen to the race on the radio via the
			 American Forces Network;
		Whereas Daytona International Speedway is the home of
			 The Great American Race—the Daytona 500;
		Whereas fans from all 50 States and many foreign nations
			 converge on the World Center of Racing each year to see the
			 motor sports spectacle;
		Whereas Daytona International Speedway becomes one of the
			 largest cities in the State of Florida by population on race day, with more
			 than 200,000 fans in attendance;
		Whereas well-known politicians, celebrities, and athletes
			 take part in the festivities surrounding the Daytona 500; and
		Whereas, on February 17th, 2008, the Daytona 500
			 celebrates its historic 50th running: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 50th running of the Daytona 500, The Great American Race, on
			 February 17, 2008; and
			(2)designates
			 February 17, 2008, as Race Day in America in honor of the
			 Daytona 500.
			
